DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, 20 and 21 disclose amended limitations “a/the journal record of ordered parameters” and this is not disclosed within the applicant’s original disclosure. The applicant discloses that the amended limitations may be in paragraphs [0038], 
Claims 1, 11 and 20 disclose amended limitations “recording at least one parameter representing prior user inputs at one or more user interface elements…” and this is not disclosed within the applicant’s original disclosure. The applicant’s specification paragraph [0095] discloses “the underlying code may be source code or parameters that are used to define the functioning of the application.” However, this does not disclose that a parameter represents prior user inputs, only that a parameter defines the functioning of an application which is different from a user input at a user interface element.  
Claims 1, 11 and 20 disclose amended limitations “wherein the journal record of ordered parameters enables reverting the user inputs backwards or forwards in time relative to the second application state,” and this is not disclosed within the applicant’s original disclosure. The applicant’s specification paragraph [0072] discloses “an approach could be to quickly playback, either forward or backwards in time, all of the event snapshots,” paragraph [0073] discloses “recreated from the closest stored snapshot and stepped back / forward through the logged actions to recreate the 
Claims 1, 11 and 20 disclose amended limitations “parsing underlying code of the first application instance to identify the journal record of ordered parameters…” and this is not disclosed within the applicant’s original disclosure. The applicant discloses that the amended limitations may be in paragraphs [0038], [0046], [0072], [0073], [0090], [0095] and [0097].  However, none of these paragraphs disclose parsing underlying code of the first application instance to identify the journal record of ordered parameters.
Claims 1, 11 and 20 disclose amended limitations “transferring the journal record of ordered parameters…” and this is not disclosed within the applicant’s original disclosure. The applicant discloses that the amended limitations may be in paragraphs [0038], [0046], [0072], [0073], [0090], [0095] and [0097].  However, none of these paragraphs disclose transferring the journal record of ordered parameters.
The applicant is reminded to utilize language consistent within the applicant’s original disclosure, otherwise, the amended limitations can be considered new matter.  Accordingly, dependent claims 2-5, 7-10, 12-19 and 21 are rejected because they fail to resolve the deficiencies of claims 1, 11 and 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7, 10-13, 16, 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. Patent Application Publication No. 2013/0120439; hereinafter Harris) in view of Allinson (U.S. Patent Application Publication No. 2016/0173617) and further in view of Hall et al. (U.S. Patent No. 5,971,580; hereinafter Hall).

Regarding claim 1, Harris discloses a computer-implemented method for duplicating an application state, the method 5 comprising: 
recording at least one parameter representing prior user inputs at one or more user interface elements to generate a journal record of ordered parameters associated with a first application state of a first application instance, the user inputs for modifying a state of the first application instance, wherein the journal record of ordered parameters enables a plurality of modified states of the first application instance to be reproduced, at least one of the plurality of modified states not reproducible from a uniform resource locator (URL) {¶¶ [0034] recording a log of interactions and corresponding state changes of an image application using a timestamp; [0040] frames may be utilized to reconstruct an application state (e.g., such as at least one of the plurality of modified states not reproducible from a URL); [0049] sequence/order of operations performed; [0089], [0091], [0107] GUI elements for capturing user input for editing application and corresponding state changes}, the recording comprising: 
parsing underlying code of the first application instance to identify the journal record of ordered parameters identifying a pre-determined number of prior user inputs that led to the first application state {¶¶ [0034], [0035] capturing image data and/or storing entries in the interaction log in a sliding time window, for a given number of interactions, or for a given number of frame changes}; 
generating a second application instance having the second application state based on the journal record of ordered parameters processed in a pre-determined order to configure the first application state of the first application instance {¶¶ [0050], [0051] utilize the log of a collection of image editing operations as one variation of an edited image, to reconstruct an intermediate version of the image via a sequence of frames (e.g., such as a second application instance having a second state)}, but fails to explicitly disclose wherein the second application state and the first application state are independently modifiable states such that changes to the first application state of the first application instance do not affect the second application state of the second application instance, 
and wherein the journal record of ordered parameters enables reverting the user inputs backwards or forwards in time relative to the second application state {¶¶ [0046], [0050], [0089], [0101] undo/redo actions based upon the recorded collection of interactions and state changes corresponding to the modified image (e.g., such as the second application state)}.
Harris also fails to explicitly disclose:
provisioning memory resources to support a second application state; and
transferring the journal record of ordered parameters to the provisioned memory resources for generating the second application state.

However, Allinson discloses:
provisioning memory resources to support a second application state {¶¶ [0034] user device stores the collected details about user activities and state information of the application and also communicate such collected details and state information from the device to session continuation server for processing and storage; [0035] the application at the requesting device may be configured to request and activate the service provided by session continuation server to continue the session of application; [0036] may allow a user to browse a webpage on a device, and continue that browsing session at the same webpage and at the same location where the user previously left the session; [0057] Session information storage unit 320 may format and store user account data and session information}; 15 
transferring the journal record of ordered parameters to the provisioned memory resources for generating the second application state {¶¶ [0030], [0034] user device collects details and state information from the device to sends to the session continuation server for processing and storage; [0035] the application at the requesting device may be configured to request and activate the service provided by session continuation server to continue the session of application; [0037], [0040] record user activity and collected states related to a browser application may include web history of webpages accessed for a certain time period, timestamp information regarding the accessed webpage(s), etc.; [0057] Session information storage unit may format and store user account data and application session information; [0030], [0035] the application at the requesting device may be configured to request and activate the service provided by session continuation server to continue the session of application; [0078], [0085] session information received from server is used to load and provide the same content (e.g., same webpage) and in the same presentation format (e.g., same scroll position on the webpage) as was collected for application; [0089], [0090] history store may store webpages viewed by the user based on webpages browsed with timestamps}20 .

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris and Allinson before him/her, to modify the teachings of Harris with the teachings of Allinson.  The motivation for doing so would combine the application session state of Harris with the application session state of Allinson to provide continuation of a user session of an application allowing users to seamlessly and effortlessly continue a task (related to a certain application) when transitioning to another session without having to remember or manually enter details about the application, as disclosed by Allinson [0031].


The combination of Harris and Allinson fails to disclose generating a second application instance having the second application state based on the journal record of ordered parameters processed in a pre-determined order to configure the first application state of the first application instance, wherein the second application state and the first application state are independently modifiable states such that changes to the first application state of the first application instance do not affect the second application state of the second application instance.

However, Hall discloses generating a second application instance having the second application state based on the journal record of ordered parameters processed in a pre-determined order to configure the first application state of the first application instance, wherein the second application state and the first application state are independently modifiable states such that changes to the first application state of the first application instance do not affect the second application state of the second application instance {Col. 12, Lines 54 – 64; Col. 13, Lines 17-20: a secondary window of an application (e.g. such as a duplication application instance) is copied/replicated/spawned from an original/a primary window of an application (e.g. such as an original application instance); the properties of the secondary window/child are identical to the properties of the original window/parent (properties: e.g. such as an application state); changes of the secondary window can be made without affecting the original window such that the two windows are independent of each other}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson and Hall before him/her, to modify the teachings of Allinson with the teachings of Hall.  The motivation for doing so would combine the first and second application instances of Allinson with the original/parent and secondary/child application windows of Hall to provide the instantiation of a second application window for making changes without affecting the original application window thereby providing independence between the application windows as disclosed by Hall Col. 12, Lines 54 – 64; Col. 13, Lines 17-20.


Regarding claim 2, the combination of Harris, Allinson and Hall discloses the method of claim 1, wherein the recording of the at least one parameter comprises generating the URL adapted to store at least (i) application information and (ii) one or more status information data elements {Allinson: ¶¶ [0030], [0034], [0036] the user may be able to request to load a previous browser session at another device, at another browser on the same device, or at another tab of the same browser at the same device by accessing a specified URL; [0090] may send URL with application info regarding state, status, timestamp, etc.}; 
25 wherein the recording comprises initiating a copy of the first application instance, wherein the application information is interpreted during the initiating to determine which application to initiate {Allinson: ¶¶ [0078], [0079], [0085], [0089] determines if a user wants the last application session or a previous application session};
wherein the one or more status information data elements are interpreted during the transferring to convey state information for the second application instance {Allinson: ¶¶ [0078], [0085]; [0090]}. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson and Hall before him/her, to modify the teachings of Harris with the teachings of Allinson.  The motivation for doing so would combine the application session state of Harris with the application session state of Allinson to provide continuation of a user session of an application allowing users to seamlessly and effortlessly continue a task (related to a certain application) when transitioning to another session without having to remember or manually enter details about the application, as disclosed by Allinson [0031].


Regarding claim 3, the combination of Harris, Allinson and Hall discloses the method of claim 1, wherein the first application instance includes at least one application subcomponent {Harris: ¶¶ [0096] video and audio players}. 

Regarding claim 7, the combination of Harris, Allinson and Hall discloses the method of claim 1, wherein the first application state is hosted within a secure session, the method further comprising: duplicating one or more security credentials from the first application state to the second application state of the second application instance {Allinson: ¶¶ [0057], [0081] user authentication credentials/token are stored with the application state data of the application instance}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson and Hall before him/her, to modify the teachings of Harris with the teachings of Allinson.  The motivation for doing so would combine the application session state of Harris with the application session state of 


Regarding claim 10, the combination of Harris, Allinson and Hall discloses the method of claim 1, wherein each of the at least one parameter is updated periodically to match modifications to the first application state over a period of time {Harris: ¶ [0040] editing operations for an image application is updated periodically}.  


Claims 11-13 contain corresponding limitations as claims 1-3 and therefore are rejected for the same rationale.


Regarding claim 110 6, the combination of Harris, Allinson and Hall discloses the system of claim 11, wherein the first application state is duplicated to a second device from the first application state that is hosted on a first device {Allinson: ¶¶ [0031], [0085] the user may continue the application session from where a browsing session ended on a second/different device}. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson and Hall before him/her, to modify the teachings of Harris with the teachings of Allinson.  The motivation for doing so would combine the application session state of Harris with the application session state of Allinson to provide continuation of a user session of an application allowing users to seamlessly and effortlessly continue a task (related to a certain application) when transitioning one device to another device without having to remember or manually enter details about the application on the other device, as disclosed by Allinson [0031].




Regarding claim 21, the combination of Harris, Allinson and Hall discloses the method of claim 1, wherein the first application instance is associated with the URL to spawn the second application instance, and wherein the journal record of ordered parameters is to provide the first application state of the plurality of modified states of the first application instance associated with the URL {Harris: ¶¶ [0034], [0089]; Allinson: ¶¶ [0031], [0035], [0085] the user may continue the application session from where a browsing session ended on a second/different device; the application is copied to the second/different device utilizing a pre-defined URL (e.g. such as a static URL); [0037], [0040] record user activity and collected states related to a browser application may include web history of webpages accessed for a certain time period, timestamp information regarding the accessed webpage(s), etc.; [0089], [0090] history store may store webpages viewed by the user based on webpages browsed with timestamps}. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson and Hall before him/her, to modify the teachings of Harris with the teachings of Allinson.  The motivation for doing so would combine the application session state of Harris with the application session state of Allinson to provide continuation of a user session of an application allowing users to seamlessly and effortlessly continue a task (related to a certain application) when transitioning to another session without having to remember or manually enter details about the application, as disclosed by Allinson [0031].



Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. Patent Application Publication No. 2013/0120439; hereinafter Harris) in view of Allinson (U.S. Patent Application Publication No. 2016/0173617) in view of Hall et al. (U.S. Patent No. 5,971,580; hereinafter Hall) and further in view of Desineni et al. (U.S. Patent Application Publication No. 2016/0335356; hereinafter Desineni).


Regarding claim 5 4, the combination of Harris, Allinson and Hall discloses the method of claim 3, but fails to explicitly disclose wherein the application subcomponent consists of a component selected from the group comprising of Flash, HTML5, AJAX, PHP, and ActiveX components.  

However, Desineni discloses wherein the application subcomponent consists of a component selected from the group comprising of Flash, HTML5, AJAX, PHP, and ActiveX components {¶¶ [0068], [0072] music player; [0175] Flash, HTML5 and PHP}.  

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson, Hall and Desineni before him/her, to modify the teachings of Harris with the teachings of Desineni.  The motivation for doing so would combine the application session state and programming languages of Harris with the application session state and computer programs of Desineni to yield the predictable results of providing a programming language for executing applications utilizing selected graphics, animation, etc. thereby providing support for varied multimedia content.

Claim 14 contains corresponding limitations as claim 4 and is therefore rejected for the same rationale. 
Claims 5, 8, 9, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (U.S. Patent Application Publication No. 2013/0120439; hereinafter Harris) in view of Allinson (U.S. Patent Application Publication No. 2016/0173617) in view of Hall et al. (U.S. Patent No. 5,971,580; hereinafter Hall) and further in view of Arksey et al. (U.S. Patent Application Publication No. 2012/0102396; hereinafter Arksey).

Regarding claim 5, the combination of Harris, Allinson and Hall discloses the method of claim 1, but fails to disclose wherein the first application state is provided in relation to at least one of a group comprising a Sankey graph, a bubble graph, and a transaction view. 

However, Arksey discloses wherein the first application state is provided in relation to at least one of a group comprising a Sankey graph, a bubble graph, and a transaction view {¶¶ [0013] sizes, colours, or positions within the grid of the one or more symbols; [0044], [0053] ghosting effect for bubbles/lines on the graph as trending data changes for application state data; changes to colour based upon size, density and shape}.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson, Hall and Arksey before him/her, to modify the teachings of Allinson with the teachings of Arksey.  The motivation for doing so would combine the data presentation of Allinson with the data presentation of Arksey to yield the predictable results of providing an interactive visualization of data within a user interface.


Harris, Allinson and Hall discloses the method of claim 1, but fails to disclose wherein the at least one parameter is representative of one or more customizations to one or more graph display components. 

However, Arksey discloses disclose wherein the at least one parameter is representative of one or more customizations to one or more graph display components {¶¶ [0044], [0045] adjusting presentations via a GUI based on statistics over a period of time; [0092]-[0100] user modifications to a first graph that generates a second graphical overlay based upon changes to categories and colours of an application state}. 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains, having the teachings of Harris, Allinson, Hall and Arksey before him/her, to modify the teachings of Allinson with the teachings of Arksey.  The motivation for doing so would combine the data presentation of Allinson with the data presentation of Arksey to yield the predictable results of providing an interactive visualization of data within a user interface.


Regarding claim 9, the combination of Harris, Allinson and Hall discloses the method of claim 1, but fails to disclose wherein each of the at least one parameter is representative of a corresponding plurality of one or more customizations to one or more graph display 20 components.  

However, Arksey discloses wherein each of the at least one parameter is representative of a corresponding plurality of one or more customizations to one or more graph display 20 components {¶¶ [0044], [0053] ghosting effect for bubbles/lines on the graph as trending data changes based on statistics over a period of time; changes to colour based upon size, density and shape}.  
Harris, Allinson, Hall and Arksey before him/her, to modify the teachings of Allinson with the teachings of Arksey.  The motivation for doing so would combine the data presentation of Allinson with the data presentation of Arksey to yield the predictable results of providing an interactive visualization of data within a user interface.


Claims 15 and 18 contain corresponding limitations as claims 5 and 9 and therefore are rejected for the same rationale.


Response to Arguments
Applicant's arguments with respect to claims 1-5 and 7-21 have been considered and the applicant’s arguments are persuasive.  The examiner presents a new grounds of rejection based upon the applicant's amendments to the claims. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The preceding rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Examiner cites particular columns and line numbers or paragraphs in the references as applied to claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Diedra McQuitery/Primary Examiner, Art Unit 2166